Case 1:20-cv-22644-XXXX Document 1 Entered on FLSD Docket 06/25/2020 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                              CASE NO.:

  JAVIER A. GONZALEZ,
  and other similarly situated individuals,

          Plaintiff,

  v.

  VMSB, LLC
  d/b/a CASA CASUARINA
  d/b/a GIANNI’S
         Defendant.
  ________________________________/

                                        COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

          COMES NOW the Plaintiff JAVIER A. GONZALEZ, by and through the undersigned

  counsel, and hereby sues Defendant VMSB, LLC d/b/a CASA CASUARINA, d/b/a GIANNI’S

  and alleges:

       1. This is an action to recover money damages for unpaid overtime wages under the laws of

          the United States. This Court has jurisdiction pursuant to Title 28 U.S.C. § 1337 and by

          Title 29 U.S.C. § 201-219, § 216(b), the Fair Labor Standards Act, “the Act”, (Section 216

          for jurisdictional placement).

       2. Plaintiff JAVIER A. GONZALEZ is a resident of Miami-Dade County, within the

          jurisdiction of this Honorable Court. Plaintiff is a covered employee for purposes of the

          Act.

       3. Defendant VMSB, LLC d/b/a CASA CASUARINA, d/b/a GIANNI’S (hereinafter CASA

          CASUARINA, or Defendant) is a Florida corporation which has a place of business within



                                              Page 1 of 8
Case 1:20-cv-22644-XXXX Document 1 Entered on FLSD Docket 06/25/2020 Page 2 of 8



        the jurisdiction of this Court. At all times, the Defendant was and is engaged in interstate

        commerce. The Defendant is the employer of Plaintiff and others similarly situated within

        the meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

     4. All the actions raised in this complaint took place in Miami-Dade County Florida, within

        the jurisdiction of this Court.

                         ALLEGATIONS COMMON TO ALL COUNTS

     5. This cause of action is brought by Plaintiff as a collective action to recover from Defendant

        half-time overtime compensation, liquidated damages, and the costs and reasonable

        attorney’s fees under the provisions of Fair Labor Standards Act, as amended, 29 U.S.C. §

        201 et seq (the “FLA or the “ACT”) on behalf of Plaintiff, and all other current and former

        employees similarly situated to Plaintiff (“the asserted class”) who worked in excess of

        forty (40) hours during one or more weeks on or after January 2019 (the “material time”)

        without being compensated overtime wages pursuant to the FLSA.

     6. Corporate Defendant CASA CASUARINA is an Italian/Mediterranean located at 1116,

        Ocean Drive, Miami Beach, Florida 33139, where Plaintiff worked.

     7. Defendant CASA CASUARINA employed Plaintiff JAVIER A. GONZALEZ as a non-

        exempted, full-time, hourly line cook, from on or about January 01, 2019, through

        approximately March 13, 2020, or 62 weeks.

     8. Plaintiff was paid at the wage-rate of $18.00 an hour.

     9. During his employment period with the Defendant, the Plaintiff worked 6 days per week a

        regular schedule with more than 40 hours every week. Plaintiff was paid for all his working

        hours, including overtime hours at the correct rate.




                                             Page 2 of 8
Case 1:20-cv-22644-XXXX Document 1 Entered on FLSD Docket 06/25/2020 Page 3 of 8



     10. However, Defendant deducted from Plaintiff’s wages 30 minutes daily for lunchtime,

        although Plaintiff was unable to take bonafide lunch breaks. Plaintiff worked 6 days per

        week, thus he suffered the deduction of 3 hours every week.

     11. Those 3 hours deducted as lunchtime every week, constitute additional overtime hours that

        never were paid to Plaintiff.

     12. Plaintiff clocked in and out, and the Defendant was in complete control of the hours worked

        by the Plaintiff and other similarly situated individuals.

     13. Therefore, Defendant willfully failed to pay Plaintiff for all his overtime hours at the rate

        of time and one-half his regular rate for every hour that he worked in excess of forty (40),

        in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1)

     14. Plaintiff does not have time and payment records, but he is going to provide a good faith

        estimate of unpaid overtime hours based on the incorrect deduction of 30 minutes of

        lunchtime for 6 days, or 3 unpaid O/T hours per week.

     15. Plaintiff was paid bi-weekly with checks and paystubs that did not show the correct number

        of days and hours worked in every week.

     16. Plaintiff JAVIER A. GONZALEZ seeks to recover 3 unpaid overtime hours for every week

        that he worked for Defendant, liquidated damages, attorney fees, and any other relief as

        allowable by law.




                                             Page 3 of 8
Case 1:20-cv-22644-XXXX Document 1 Entered on FLSD Docket 06/25/2020 Page 4 of 8



                                  COUNT I:
                WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
                          FAILURE TO PAY OVERTIME

     17. Plaintiff JAVIER A. GONZALEZ re-adopts every factual allegation as stated in

        paragraphs 1-16 above as if set out in full herein.

     18. This action is brought by Plaintiff and those similarly-situated to recover from the

        Employers CASA CASUARINA unpaid overtime compensation, as well as an additional

        amount as liquidated damages, costs, and reasonable attorney’s fees under the provisions

        of 29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207. 29

        U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees for a

        workweek longer than 40 hours unless such employee receives compensation for his

        employment in excess of the hours above specified at a rate not less than one and a half-

        time the regular rate at which he is employed.”

     19. At all times pertinent to this Complaint, Defendant CASA CASUARINA was engaged in

        interstate commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and

        203(s). The Defendant is a retail business performing as Italian Mediterranean restaurant,

        catering mostly to tourist customers. At all times, the Employer/Defendant operates as an

        organization that sells and/or markets its services to customers from throughout the United

        States. At all times Defendant had more than two employees regularly engaged in interstate

        commerce The Employer/Defendant obtains and solicits funds from non-Florida sources,

        accepts funds from non-Florida sources, uses the instrumentalities and channels of

        interstate commerce. Upon information and belief, the annual gross revenue of the

        Employer/Defendant was always more than $500,000 per annum. Defendant’s business




                                             Page 4 of 8
Case 1:20-cv-22644-XXXX Document 1 Entered on FLSD Docket 06/25/2020 Page 5 of 8



        activities involve those to which the Fair Labor Standards Act applies. Therefore, there is

        FLSA enterprise coverage.

     20. The Plaintiff’s work for the Defendant likewise affected interstate commerce. Plaintiff was

        employed by an enterprise engaged in interstate commerce, and through his daily activities,

        he regularly engaged in interstate commerce when he handled and worked on goods and

        materials that had been produced for commerce and moved in interstate commerce at any

        stage of the business. Therefore, there is FLSA individual coverage.

     21. Defendant CASA CASUARINA employed Plaintiff JAVIER A. GONZALEZ as a non-

        exempted, full-time, hourly line cook, from on or about January 01, 2019, through

        approximately March 13, 2020, or 62 weeks.

     22. Plaintiff was paid at the wage-rate of $18.00 an hour.

     23. During his employment period with the Defendant, the Plaintiff worked 6 days per week a

        regular schedule with more than 40 hours every week. Plaintiff was paid for all his working

        hours, including overtime hours at the correct rate.

     24. However, Defendant improperly deducted from Plaintiff’s wages, 30 minutes daily for

        lunchtime, even though the Plaintiff was unable to take bonafide lunch breaks. Plaintiff

        worked 6 days per week, thus he suffered the deduction of 3 hours of lunchtime every

        week.

     25. Those 3 hours deducted as lunchtime every week, constitute additional overtime hours that

        never were paid to Plaintiff.

     26. Plaintiff clocked in and out, and the Defendant was in complete control of the hours worked

        by the Plaintiff and other similarly situated individuals.




                                             Page 5 of 8
Case 1:20-cv-22644-XXXX Document 1 Entered on FLSD Docket 06/25/2020 Page 6 of 8



     27. Therefore, Defendant willfully failed to pay Plaintiff for all his overtime hours at the rate

        of time and one-half his regular rate for every hour that he worked in excess of forty (40),

        in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1)

     28. Plaintiff was paid bi-weekly with checks and paystubs that did not show the number of

        days and hours worked in every week.

     29. The records, if any, concerning the number of hours worked by Plaintiff JAVIER A.

        GONZALEZ, and all other similarly situated employees, and the compensation paid to

        such employees should be in the possession and custody of Defendant. However, upon

        information and belief, Defendant did not maintain accurate and complete time records of

        hours worked by Plaintiff and other employees in the asserted class.

     30. Defendant violated the record-keeping requirements of FLSA, 29 CFR Part 516.

     31. Upon information and belief, Defendant never posted any notice, as required by the Fair

        Labor Standards Act and Federal Law, to inform employees of their Federal rights to

        overtime and minimum wage payments.

     32. Defendant violated the Posting requirements of 29 U.S.C. § 516.4.

     33. Before the completion of discovery and to the best of Plaintiff’s knowledge, at the time of

        the filing of this complaint, the Plaintiff’s good faith estimate of unpaid overtime wages

        are as follows:

        *Please note that these amounts are based on a preliminary calculation and that these
         figures could be subject to modification as discovery could dictate.

            a. Total amount of allegedly unpaid overtime wages:

                Five Thousand Twenty-Two Dollars and 00/100 ($5,022.00)

            b. Calculation of such wages:

                Total time of employment: 62 weeks

                                             Page 6 of 8
Case 1:20-cv-22644-XXXX Document 1 Entered on FLSD Docket 06/25/2020 Page 7 of 8



                Total relevant weeks of employment: 62 weeks
                Total unpaid overtime hours: 3 O/T hours weekly
                Regular rate: $18.00 an hour x 1.5=$27.00 O/T rate
                O/T rate: $27.00 an hour

                 O/T rate $27.00 x 3 O/T hours=$81.00 weekly x 62 weeks = $5.022.00


            c. Nature of wages (e.g. overtime or straight time):

                This amount represents the unpaid overtime wages.

     34. At all times material hereto, the Employer/Defendant CASA CASUARINA failed to

        comply with Title 29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that,

        Plaintiff and those similarly-situated performed services and worked in excess of the

        maximum hours provided by the Act but no provision was made by the Defendant to

        properly pay Plaintiff at the rate of time and one half for all hours worked over forty hours

        (40) per workweek as provided in said Act.

     35. Defendant CASA CASUARINA knew and/or showed reckless disregard of the provisions

        of the Act concerning the payment of overtime wages as required by the Fair Labor

        Standards Act, and Plaintiff and those similarly situated are entitled to recover double

        damages.

     36. Defendant CASA CASUARINA willfully and intentionally refused to pay Plaintiff

        overtime wages as required by the law of the United States and remain owing Plaintiff

        these overtime wages since the commencement of Plaintiff’s employment with Defendant,

        as set forth above.

     37. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

        action and is obligated to pay a reasonable attorneys’ fee.




                                            Page 7 of 8
Case 1:20-cv-22644-XXXX Document 1 Entered on FLSD Docket 06/25/2020 Page 8 of 8



                                         PRAYER FOR RELIEF

  WHEREFORE, Plaintiff JAVIER A. GONZALEZ and those similarly situated individuals

  respectfully request that this Honorable Court:

      A. Enter judgment for Plaintiff JAVIER A. GONZALEZ and other similarly situated and

          against the Defendant CASA CASUARINA based on Defendant’s willful violations of the

          Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and

      B. Award Plaintiff actual damages in the amount shown to be due for unpaid compensation

          for hours worked over forty weekly, with interest; and

      C. Award Plaintiff an equal amount in double damages/liquidated damages; and

      D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

      E. Grant such other and further relief as this Court deems equitable and just and/or available

          pursuant to Federal Law.

                                        JURY DEMAND

  Plaintiff JAVIER A. GONZALEZ and those similarly situated demand trial by a jury of all issues

  triable as of right by a jury.

  DATED: June 22, 2020

                                                    Respectfully submitted,

                                                    By: _/s/ Zandro E. Palma____
                                                    ZANDRO E. PALMA, P.A.
                                                    Florida Bar No.: 0024031
                                                    9100 S. Dadeland Blvd.
                                                    Suite 1500
                                                    Miami, FL 33156
                                                    Telephone: (305) 446-1500
                                                    Facsimile: (305) 446-1502
                                                    zep@thepalmalawgroup.com
                                                    Attorney for Plaintiff




                                             Page 8 of 8
